Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 1 of 38

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CONSERVATION LAW FOUNDATION,
INC.,
Plaintiff,
Vv.
EXXONMOBIL CORP., EXXONMOBIL
OIL CORP., EXXONMOBIL

PIPELINE CO.,

)
)
)
)
)
) C.A. No. 16-11950-MLW
)
)
)
Defendants. )

MEMORANDUM AND ORDER

WOLF, D.J. March 21, 2020

I. INTRODUCTION

Defendants ExxonMobil Corp., ExxonMobil Oil Corp., and
ExxonMobil Pipeline Co. (together, "Exxon") operate a petroleum
storage and distribution terminal in Everett, Massachusetts (the
"Terminal"). The Terminal receives petroleum-based products at a
marine dock, transfers the products to storage tanks through above-
ground pipes, and then distributes the products at truck-loading
racks. In the course of normal operations, the Terminal discharges
pollutants into the Island End River pursuant to a permit (the
"Permit") issued by the Environmental Protection Agency (the
"EPA"). The Permit expired in January 2014. Exxon has filed an
application for renewal. The EPA has administratively continued

the Permit, meaning that its terms remain in effect.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 2 of 38

Plaintiff Conservation Law Foundation ("CLF") alleges that
Exxon is violating the Permit, the Clean Water Act ("CWA"), and
the Resource Conservation and Recovery Act ("RCRA"). Among other
things, it asserts that the Permit requires Exxon to consider
predictable weather patterns--including flooding and severe storms
caused by climate change--in maintaining the Terminal, and that
Exxon has failed to do so, creating a risk of imminent harm from
the inadvertent discharge of pollutants. CLF seeks statutory
damages and injunctive relief.

Exxon moved to dismiss the Amended Complaint for lack of
standing and failure to state a claim upon which relief can be
granted.! In March 2019, the court denied in part Exxon's Motion
to Dismiss. It found that CLF plausibly alleges both standing and
entitlement to relief with respect to potential harms from flooding
and severe storms in the near future.

Exxon now moves to stay this case until the EPA renews the
Permit. It relies on the doctrine of primary jurisdiction, under
which a court may stay claims involving issues within an executive
agency's authority and expertise. Exxon argues that how it must
consider predictable weather patterns implicates scientific and

policy issues that the EPA, not the court, should decide. In

 

1 As explained infra, in September 2017, the court found that CLF
lacked standing for some of its claims and allowed it to file an
Amended Complaint.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 3 of 38

opposition, CLF argues that a stay would prejudice CLF and
undermine the citizen suit provisions of the CWA and RCRA. It
also asserts that the EPA's eventual action on the Permit will not
resolve the underlying issues in this case.

On May 14, 2019, the court heard oral argument and took
Exxon's Motion to Stay under advisement. At the hearing, the court
also heard from Carl Dierker, Regional Counsel for EPA Region 1.
In essence, Dierker stated that Region 1 is working in good faith
to renew the Permit by 2022.

The court recognizes that the doctrine of primary
jurisdiction must be applied sparingly, especially in citizen
Suits authorized by Congress. However, this case involves a rare
set circumstances in which deferring to the primary jurisdiction
of the EPA is justified and appropriate. First, determining permit
conditions are at the heart of the EPA's authority under the CWA.
Second, how Exxon must consider predictable weather patterns--
including flooding and severe storms caused by climate change--
raises scientific and policy issues that the EPA is better equipped
to decide than the court. Third, the EPA's renewal of the Permit
may render CLF's request for injunctive relief moot. Finally,
resolving this case on the merits would take at least as long as
the EPA predicts it will take to renew the Permit on terms that
are now most appropriate. Accordingly, the court is allowing

Exxon's Motion to Stay.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 4 of 38

II. LEGAL STANDARDS

A. The Clean Water Act ("CWA")

The CWA aims to "restore and maintain the chemical, physical,
and biological integrity of the Nation's waters." 33 U.S.C.
§1251(a). To do so, it prohibits "the discharge of any pollutant
by any person" into "navigable waters from any point source." Id.
§§131l1(a), 1362(12). A "point source" is "any discernible,
confined and discrete conveyance, including but not limited to any
pipe, ditch, channel, tunnel, conduit, well, discrete fissure,
[or] container . . . from which pollutants are or may be
discharged." Id. §1362(14). A "navigable water" is any body of
water with a "'significant nexus’ to any waters that are or were
navigable in fact or that could be reasonably be so made." Rapanos

v. United States, 547 U.S. 715, 759 (2006) (Kennedy, J.,

 

concurring).

Generally, in order to discharge a pollutant into a navigable
water from a point source, a person must obtain a permit from the
EPA under the National Pollutant Discharges Elimination System
("NPDES") .2 See 33 U.S.C. §§1311(a), 1342. "Congress has vested in
the Administrator [of the EPA] broad discretion to establish

conditions for NPDES permits." Arkansas v. Oklahoma, 503 U.S. 91,

 

 

2 Most states directly administer NPDES permits. In
Massachusetts, the EPA administers NPDES permits. See Conservation
Law Found. v. EPA, 964 F. Supp. 2d 175, 180 (D. Mass. 2013).

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 5 of 38

105 (1992). In doing so, the EPA "analyzes the environmental risk
posed by the discharge, and places limits on those pollutants that

it reasonably anticipates could damage the environmental
integrity of the affected waterway." Piney Run Preservation Ass'n

v. Cty. Comm'rs of Carrol Cty., Md., 268 F.3d 255, 268 (4th Cir.

 

2001).

An NPDES permit also gives a permittee immunity from certain
CWA liability. Under the permit shield doctrine, "a discharger in
compliance with the terms and conditions of an NPDES permit is
deemed to be in compliance with those sections of the [CWA] on

which the permit conditions are based." EPA v. California, 426

 

U.S. 200, 205 (1976) (citing 33 U.S.C. §1342(k)). This immunity
also encompasses discharges of pollutants not listed in a permit,
if such discharges were "adequately disclosed to the permitting
authority." Piney Run Preservation Ass'n, 268 F.3d at 268.

In interpreting an NPDES permit, "if the language of the
permit, considered in light of the structure of the permit as a
whole, 'is plain and capable of legal construction, the language
alone must determine the permit's meaning.'" Nat. Res. Def. Council

v. Cty. of Los Angeles, 725 F.3d 1194, 1204-05 (9th Cir. 2013)

 

(quoting Piney Run Preservation Ass'n, 268 F.3d at 270). However,
if "the permit's language is ambiguous," the court "may turn to

extrinsic evidence to interpret [the permit's] terms." Id. at 1205.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 6 of 38

"(P)]rimary responsibility for enforcement [of the CWA] rests

with state and federal governments ... ." Piney Run Preservation

 

Ass'n v. Cty. Comm'rs of Carrol Cty., Md., 523 F.3d 453, 456 (4th

 

Cir. 2008). However, when the EPA fails or refuses to do so,
private citizens may bring suit against “any person who is alleged
to be in violation of . . . an effluent standard or limitation,"
including an NPDES permit. 33 U.S.C. §§1365(a) (1), (£)(6); see

also Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,

 

484 U.S. 49, 57 (1987).

B. Resource Conservation and Recovery Act ("RCRA")

RCRA aims to “reduce the generation of hazardous waste and to
ensure the proper treatment, storage, and disposal of that waste
which is nonetheless generated, 'so as to minimize the present and
future threat to human health and the environment.'" Meghrig v.
KFC W., Inc., 516 U.S. 479, 483 (1996) (quoting 42 U.S.C.
§6902(b)). To do so, RCRA imposes restrictions on the handling of
hazardous waste. "Hazardous" waste is that which may "cause, or
significantly contribute to an increase in mortality or an increase
in serious ... illness," or which may "pose a substantial present
or potential hazard to human health or the environment when
improperly . . . managed." 42 U.S.C. §6903(5).

Like the CWA, “the principal responsibility for implementing
and enforcing RCRA resides with EPA... ." Me. People's All. &

Nat. Res. Def. Council v. Mallinckrodt, 471 F.3d 277, 292 (1st
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 7 of 38

Cir. 2006). However, RCRA also authorizes citizen suits against
"any person . . . who is contributing to the past or present
handling, storage, treatment, transportation, or disposal of any
solid or hazardous waste which may present an imminent and
substantial endangerment to health or the environment." 42 U.S.C.
$6972 (a) (1).

C. Primary Jurisdiction

 

The Supreme Court “recognized early in the development of
administrative agencies that coordination between traditional
judicial machinery and these agencies was necessary if consistent

and coherent policy were to emerge." Port of Bos. Marine Terminal

 

Ass'n v. Rederiaktiebolaget Transatl., 400 U.S. 62, 68 (1970)

 

(citing Tex. & Pac. Ry. Co. v. Abilene Cotton Oil Co., 204 U.S.
426 (1907)). "The doctrine of primary jurisdiction has become one
of the key judicial switches through which this current has
passed." Id.

Under the doctrine of primary jurisdiction, a court may stay
"claims properly cognizable in court that contain some issue within
the special competence of an administrative agency." Reiter v.
Cooper, 507 U.S. 258, 268 (1993). The doctrine recognizes that "in
cases raising issues of fact not within the conventional experience
of judges or cases requiring the exercise of administrative
discretion, agencies created by Congress for regulating the

subject matter should not be passed over." Far E. Conference v.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 8 of 38

United States, 342 U.S. 570, 574 (1952). It "serves as a means
[to] coordinat(e] administrative and judicial machinery" and
"promote uniformity and take advantage of agencies' special

expertise." Mashpee Tribe v. New Seabury Corp., 592 F.2d 575, 580

 

(Ist Cir. 1979).

Generally, "a court invokes the doctrine of primary
jurisdiction by staying its proceedings to allow one of the parties
to file an administrative complaint seeking resolution of a

particular issue." Palmer Foundry, Inc. v. Delta-HA, Inc., 319 F.

 

Supp. 2d. 110, 113 (D. Mass. 2004). However, "(njo fixed formula
exists for applying the doctrine of primary jurisdiction." United

States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956).

 

In Massachusetts v. Blackstone Valley Electric Co., 67 F.3d
981 (lst Cir. 1995}, the First Circuit identified several factors
to be considered in deciding whether the primary jurisdiction
doctrine justifies a stay. They are whether: (a) "the agency
determination l[{ies] at the heart of the task assigned the agency
by Congress"; (b) “agency expertise [i]s required to unravel
intricate, technical facts"; (c) "the agency determination would
materially aid the court"; and (d) deference to the agency would
"serve the interest of national uniformity in regulation." Id. at
992. The First Circuit has also instructed that if these Blackstone
factors weigh in favor of a stay they "must be balanced against

the potential for delay inherent in the decision to refer an issue

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 9 of 38

to an administrative agency." Am. Auto. Mfrs. Ass'n v. Mass. Dep't
of Envtl. Prot., 163 F.3d 74, 81 (lst Cir. 1998).
III. FACTUAL BACKGROUND

A. The Terminal and the Permit

 

Exxon operates the Terminal, a 110-acre petroleum storage and
distribution facility in Everett, Massachusetts. See Am. Compl.
Q(037-38 (Dkt. No. 34). The Terminal receives petroleum products,
such as "gasoline, low sulfur diesel, jet fuel, heavy oil, and
fuel additives," at a marine dock, transfers the products to
storage tanks through above-ground piping, and then distributes
the products at truck-loading racks. Id. 740. Exxon also collects
storm water from all areas of the Terminal, and treats and
discharges the water into the Island End River through three
outfalls. See id. 91945, 69.

The Permit authorizes Exxon to discharge pollutants,
including treated storm water, into the Island End River subject
to several requirements. See id. 9148; Am. Compl., Ex. A ("Permit
& Fact Sheet") (Dkt. No. 34-1). First, the Permit imposes numeric
limitations on the volume of discharges from each outfall. See
Permit & Fact Sheet §S§I(A) (2)-(4), at 4-7 of 80 (Dkt. No. 34-1).

Second, the Permit requires Exxon to ensure that its
discharges do not cause violations of Massachusetts' Water Quality
Standards ("WQS") for the Island End River. See id. §I1.A.5, at 10

of 80.
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 10 of 38

Third, the Permit prohibits Exxon from causing "a visible oil
sheen, foam, or floating solids" in the Island End River. See id.
§I(A) (8), at 10 of 80.

Fourth, the Permit requires that Exxon "develop, implement,
and maintain a [Storm Water Pollution Prevention Plan ('SWPPP')]
designed to reduce, or prevent, the discharge of
pollutants . .. ." Id. §SI(B), at 14 of 80. The SWPPP must:

be prepared in accordance with good engineering

practices, identify potential sources of pollution that

may reasonably be expected to affect the quality of the

storm water discharges, and describe and-= ensure

implementation of practices which will be used to reduce

the pollutants and assure compliance with this permit.

Id. $1(B) (4), at 14 of 80 (emphasis added). It "must also include

Spill prevention and response procedures ... ." Id.
§1I(B) (4) (e), at 14 of 80. Furthermore, Exxon must "amend and update
the SWPPP within 30 days of any changes at the facility affecting
the SWPPP"--including "a determination by the permittee or EPA
that the SWPPP appears to be ineffective in. . . controlling
pollutants"--and periodically certify that the SWPPP "meets the
requirements of the [PJermit." Id. SSI(B) (2), (7), at 14-15 of 80.

The EPA last modified the Permit in October 2011, and the
Permit expired in January 2014. See Am. Compl. 949 (Dkt. No. 34);
Permit & Fact Sheet at 2 of 80 (Dkt. No. 34-1). However, the EPA

has administratively continued the Permit pending its decision on

10
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 11 of 38

Exxon's application for renewal. See Am. Compl. 9149 (Dkt. No. 34).
This means that the Permit is still in effect.

In a December 17, 2018 letter from the EPA to the parties,
the EPA stated that it might take two-and-a-half years to issue a
new Permit. See Dkt. No. 86-1 at 24-25 of 28. More specifically,
the EPA wrote that it was "highly unlikely" that it would release
the Terminal's draft permit for public notice and comment in the
fiscal year ending September 30, 2019, but that EPA is "committed
to" eliminating its backlog of NPDES permit applications by 2022.
Id. at 25. In an April 18, 2019 letter EPA stated that its
"assessment of the timeframe concerning permit reissuance has not
materially changed since [its December 17, 2018 letter] and [it]
anticipates commencement of public notice and comment on the draft

permit within the next two fiscal years." Docket No. 86-1.

B. Climate Change

CLF alleges that weather patterns in the Boston area are
changing compared to averages over the last century. See Am. Compl.
9136 (Dkt. No. 34) (citing Exec. Office of Energy & Envtl. Affairs,
Massachusetts Climate Change Adaptation Report 1 (Sept. 2011),
available at http: //www.mass.gov/eea/docs/eea/energy/cca/
eeaclimate-adaptation-report.pdf). According to CLF, the
consequences of climate change in Massachusetts include an
increase in sea level and sea temperature, and an increase in the

frequency and severity of storms and precipitation, all of which

11
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 12 of 38

can lead to flooding. See id. 919141, 144-45, 151-56, 175-78, 200,
202.

CLF further alleges that to avoid the harmful consequences of
climate change, "[e]Jngineers customarily take [climate change]
into account throughout their facility planning, decision-making,
construction and design, engineering certification, and operation
processes in order to assure adequate control and treatment of
pollutant discharges and/or releases." Id. 218. For example, the
Army Corps of Engineers incorporates the impact of sea level change
when developing civil works programs. See id. 9220 (citing Army
Corps of Eng'rs, Reg. No. 1100-2-8162, at Appendix B, B-1 (Dec.
31, 2013), available at http://www.publications.usace.army.mil/
Portals/76/Publications/EngineerRegulations/ER_1100-2-8162.pdf).
Also, “the Deer Island sewage treatment plant in Boston,
Massachusetts was designed and built taking future sea level rise
into consideration." Id. 9224.

Exxon acknowledges the existence of climate change. See May
14, 2019 Hr'g Tr. at 56:15-17 (Dkt. No. 102). It also "recognize[s]
that the risk of climate change and its potential impacts on
society and ecosystems may prove to be significant." Am. Compl.
g121 (Dkt. No. 34) (quoting Exxon, Corporate Citizenship in a
Changing World 10 (2002), available at https://www.sec.gov/
Archives/edgar/vprr/0301/03019682.pdf) . Accordingly, Exxon

generally "engineers its facilities and operations robustly with

12
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 13 of 38

extreme weather conditions in mind... both with regard to risk
management and extreme event response" Id. 9226-27 (quoting
Exxon, Energy and Carbon--Managing the Risks 14, 20-21, available
at https://cdn.exxonmobil.com/~/media/global/files/energy-and-
environment/report--~energy-and-carbon---managing-the-
risks.pdf). However, CLF contends that Exxon has failed to do so
with respect to the Terminal.

IV. PROCEDURAL HISTORY

A. Complaint and September 12, 2017 Hearing

On September 29, 2016, CLF filed its initial Complaint. See
Dkt. No. 1. It alleged that Exxon violated the Permit and the CWA
by discharging pollutants in excess of the Permit's allowances and
failing to consider climate change in maintaining the Terminal. It
also alleged that Exxon violated the RCRA.

Exxon moved to dismiss the Complaint for lack of standing,
arguing that CLF did not plausibly allege a risk of imminent harm
to CLF's members. See Mem. Supp. Mot. Dismiss at 11-16 (Dkt. No.
17). On September 12, 2017, the court held a hearing, and denied
in part and allowed in part Exxon's Motion to Dismiss. See Sept.
12, 2017 Hr'g Tr. (Dkt. No. 30); Sept. 13, 2017 Mem. & Order (Dkt.
No. 29). More specifically, the court found that CLF had standing
with respect to "severe weather events" that created a "substantial
risk" of causing the Terminal to discharge pollutants in the "near

future." Id. Fi(a) (citing Clapper v. Amnesty Int'l USA, 568 U.S.

13

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 14 of 38

398, 409, 414 n.5 (2013)). However, the court found that CLF did
not have standing "with respect to alleged injuries ... unlikely
to occur . . . in the near future," including “injuries that
allegedly will result from rises in sea level, or increases in the
severity and frequency of storms and flooding, that will occur in
the far future, such as in 2050 or 2100." Id. l(b). The court
allowed CLF to amend the Complaint. See id. 93.

B. Amended Complaint and November 30, 2018 and March 13, 2019
Hearings

On October 20, 2017, CLF filed the 15-count Amended Complaint.
See Dkt. No. 34. Exxon again moved to dismiss for lack of standing,
lack of jurisdiction, and failure to state a claim upon which
relief can be granted. See Dkt. No. 36. After hearings on November
30, 2018 and March 13, 2019, the court allowed in part and denied
in part Exxon's Motion to Dismiss. See Nov. 30, 2018 Hr'g Tr. (Dkt.
No. 58); Mar. 13, 2019 Hr'g Tr. (Dkt. No. 73); Mar. 14, 2019 Mem.
& Order (Dkt. No. 71). Twelve counts survive.

Counts Two and Three allege, in essence, that the Terminal
discharges more pollutants than the Permit allows. More
specifically, Count Two alleges that Exxon discharges certain
pollutants through Outfall 01A in excess of 0.031 yg/L. See Am.

Compl. 919241-48. Count Three alleges that Exxon's discharges of

14
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 15 of 38

pollutants are contributing to violations of Massachusetts' WQS.3
See id. 99249-54.

Counts Six through 14 allege that Exxon is violating the
Permit by not considering predictable weather patterns, including
flooding and severe storms caused by climate change. More
specifically, CLF alleges that Exxon is violating the Permit's
conditions to: develop a SWPPP "designed to reduce, or prevent,
the discharge of pollutants" (Count Six); develop a SWPPP using
"good engineering practices" (Count Seven); identify in the SWPPP
"potential sources of pollution reasonably expected to affect the
quality of discharges" (Count Eight); describe and ensure
implementation in the SWPPP of "practices .. . to reduce
pollutants" (Count Nine); identify in the SWPPP sources of spills
of pollutants and expected drainage routes (Count Ten); implement
in the SWPPP "spill prevention and response procedures" (Count
11); submit relevant facts to the Regional Administrator of the
EPA (Count 12); update the SWPPP for any changes at the Terminal
that affect the SWPPP (Count 13); and certify that the SWPPP "meets

the requirements of the [PJermit" and EPA regulations (Count 14).4

 

3 Neither count Two nor Three turn on CLF's allegations that
Boston-area weather patterns are changing.

4 With respect to Counts Six through 14, the court found that
CLF “adequately alleges facts establishing standing" because the
Amended Complaint "contains new allegations of foreseeable severe
weather events allegedly induced by climate change that are
allegedly already occurring or will occur in Massachusetts in the
near future." Mar. 13, 2019 Hr'g Tr. at 127-28 (Dkt. No. 73). The

15
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 16 of 38

Count 15 alleges that the foregoing violations of the Permit
pose a substantial and imminent risk to human health and the
environment and, therefore, constitute a violation of RCRA.5>

C. May 14, 2019 Hearing

After the court allowed in part and denied in part Exxon's
Motion to Dismiss, Exxon indicated that it would file a motion to
Stay pursuant to the doctrine of primary jurisdiction and seek
testimony from the EPA. See Mar. 13, 2019 Hr'g Tr. at 142:6-9 (Dkt.
No. 73). Accordingly, the court set a schedule for briefing and
another hearing. See id. at 142-43. It also emphasized that any
EPA testimony would “be limited to matters relevant to whether the

court should stay this case under the doctrine of primary

 

court also held that the Permit "requires Exxon to consider
foreseeable severe weather events, including any climate change-
induced weather events." Id. at 132:19-21 (Dkt. No. 73). After
determining that the phrase "good engineering practices" is
ambiguous, the court considered extrinsic evidence to determine
its meaning, considered and found that EPA guidance and practices
of engineers demonstrate that "good engineering practices" include
"consideration of foreseeable severe weather events, including any
caused by . . . climate change." Id. at 132-33, 138:4-6. Finally,
the court found that CLF plausibly alleges that Exxon has not
considered predictable weather patterns--including those caused by
climate change--because “there have been no changes in the
[Terminal] after the [PJermit issued." Id. at 134:18-19.

5 The court noted that "industrial discharges from point
sources subject to NPDES permits are expressly exempted from
RCRA[.]"” Mar. 13, 2019 Hr'g Tr. at 140:20-21 (Dkt. No. 73) (citing
42 U.S.C. §6903(27)). Accordingly, the court dismissed Count 15
"to the extent it relies on allegations of discharges from the
three point sources covered by the [P]lermit, outfalls 01A, 018,
and 01C." Id. at 141:17-19.

16
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 17 of 38

jurisdiction," and "not include EPA's views on the meaning of the
[NPDES] Permit for the Everett Terminal or the merits of this
case." Mar. 14, 2019 Mem. & Order %5(b) (Dkt. No. 71).

On April 4, 2019, Exxon subpoenaed Thelma Murphy, Chief of
the Water Permits Branch of EPA Region 1, to testify at the hearing
on Exxon's Motion to Stay. See Dkt. No. 86-1 at 7-8 of 28. It
sought her testimony regarding:

(1) the likely timeframe for renewing or reissuing the

Permit, in light of Region 1's past experience with

permit renewal applications and its current competing

obligations, and (2) why EPA has determined it is
appropriate to assign higher priority to other permit
applications while allowing the Terminal's Permit to be
administratively continued.
Opp'n Mot. Quash at 11 of 26 (Dkt. No. 91). On April 18, 2019, the
EPA moved to quash the subpoena. See Dkt. No. 85.

On May 14, 2019, the court held a hearing on EPA's Motion to
Quash and Exxon's Motion to Stay. At the outset, the court
explained that if it denied the EPA's Motion to Quash and ordered
Murphy to testify, the EPA could only appeal such an order if the
court held Regional Counsel Dierker, her superior, in criminal
contempt. See May 14, 2019 Hr'g Tr. at 14-16 (Dkt. No. 102); United
States v. Salemme, 978 F. Supp. 364, 371 (D. Mass. 1997); 9A Wright

& Miller, Federal Practice & Procedure §2466 (3d ed. 2019). In

 

lieu of Murphy testifying, Dierker then agreed to answer questions
from the court and from the parties. See May 14, 2019 Hr'g Tr. at

27-28 (Dkt. No. 102).

1?

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 18 of 38

Dierker stated that, pursuant to a directive from the Deputy
Administrator of the EPA, one of the "highest policy objectives"
of EPA Region 1 is to clear its backlog of 216 pending NPDES permit
applications by September 30, 2022. Id. at 45-47. He represented
that Region 1 "devised a plan to meet th[is] fiscal year 2022
deadline." Id. at 37:13-14. More specifically, Dierker stated that
Region 1 plans to issue approximately 72 permits each fiscal year
for the next three years. Id. at 49:2-4. To do so, the EPA employs
technical experts, such as hydrologists, chemists, and biologists.
See id. at 46:13-15.

However, Dierker could not guarantee that the EPA would meet
any deadline. See id. at 38:9-18. He also noted that it was "fuzzy"
whether the goal to eliminate the permit backlog includes resolving
any judicial appeals of permits.® Id. at 22:17-23. Finally, Dierker
explained that in determining the order in which the EPA renews
permits, the EPA considers grouping similarly situated permits.
The Terminal is one of six or seven oil terminals, which the EPA
intends to address at the same time "to put more or less the same
conditions on them so they are all covered with the same level of

protection... ." Id. at 49:20-22.,

 

6 Dierker explained that if Exxon appeals any conditions in
the renewed Permit, "the uncontested conditions . . . [would] go
into effect." May 14, 2019 Hr'g Tr. at 39:23-25 (Dkt. No. 102).

18
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 19 of 38

Vv. DISCUSSION

As explained earlier, the doctrine of primary jurisdiction
allows a court to stay claims "that contain some issue within the
special competence of an administrative agency." Reiter, 507 U.S.
at 268. The First Circuit has identified several factors for courts
to consider in determining whether to apply the doctrine, see
Blackstone, 67 F.3d at 992, and the court must balance those
factors "against the potential for delay inherent in the decision
to refer an issue to an administrative agency," Am. Auto. Mfrs.
Ass'n, 163 F.3d at 81. In this case, all of the Blackstone factors
weigh in favor of a stay and they are not outweighed by the risk
of delay in the EPA's renewal of the Permit.

A. The doctrine of primary jurisdiction applies to citizen
suits under the CWA and RCRA.

As a threshold matter, CLF argues that the primary
jurisdiction doctrine does not apply to citizen suits under the
CWA and RCRA. It characterizes the "precedent disfavoring primary
jurisdiction in citizen enforcement actions" as "overwhelming."
Opp'n Mot. Stay at 16 of 27 (Dkt. No. 88).

Some district courts have found the doctrine of primary
jurisdiction categorically inapplicable to citizen suits under the
CWA or RCRA. See e.g., Apalachicola Riverkeeper v. Taylor Energy
Co., LLC, 954 F. Supp. 2d 448, 460 (E.D. La. 2013); Stewart-

Sterling One LLC v. Tricon Global Rests., Inc., 2002 WL 1837844,

19

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 20 of 38

*5 (E.D. La. Aug. 9, 2002); Wilson v. Amoco Corp., 989 F. Supp.

 

1159, 1169-71 (D. Wyo. 1998); Craig Lyle Ltd. P'ship v. Land
O'Lakes, Inc., 877 F. Supp. 476, 483-44 (D. Minn. 1995). The court
in Apalachicola summarized the rationale for this view:

The primary jurisdiction doctrine is not listed among
the specifically delineated circumstances under which
CWA and RCRA may be barred. Where Congress creates
specific exceptions to a broadly applicable provision,
the proper inference .. . is that Congress considered
the issue of exceptions and, in the end, limited the
statute to the ones set forth. If Congress had intended
for the primary jurisdiction doctrine to bar citizen
suits, it would have included the doctrine among the
specifically delineated circumstances under which
citizen suits are barred. That Congress did not do so
means the doctrine is not included among the bars to a
citizen suit.

954 F. Supp. 2d at 460 (internal quotation marks and citations
omitted).

The First Circuit has not yet addressed whether courts may
stay citizen suits under the CWA or RCRA pursuant to the doctrine

of primary jurisdiction. However, Chico Service Station, Inc. v.

 

Sol Puerto Rico Ltd., 633 F.3d 20 (lst Cir. 2011), is instructive.

 

In Chico Service Station, plaintiffs brought a citizen suit

 

under RCRA, and defendants moved to stay under the doctrine of

Burford abstention.’ Like primary jurisdiction, Burford abstention

 

7 The Seventh Circuit has characterized Burford abstention
and primary jurisdiction as "different labels for the same thing."
PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610, 619 (7th Cir.
1998); see generally Burford v. Sun Oil Co., 319 U.S. 315 (1943).
In Chico Service Station, the First Circuit described Burford
abstention as a federal court's refusal to exercise jurisdiction

 

20
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 21 of 38

is not listed among the specifically delineated circumstances
under which a RCRA or CWA citizen suit may be barred. See 33 U.S.C.
§1365(b); 42 U.S.C. §6972(b). However, the First Circuit noted
that it was "not prepared to rule out categorically the possibility
of abstention in a RCRA citizen suit... ." Id. at 31-32; see

also Me. People's All. v. Holtrachem Mfg., 2001 WL 1704911, *9 (D.

 

Me. Jan. 8, 2001) (noting "split of opinion with regard to whether
the primary jurisdiction doctrine should be applied to RCRA citizen
suits," but concluding that "the doctrine may be applied against
RCRA citizen suits . . . when particularly conducive fact patterns
are present").

CLF also argues that courts often refuse to stay pursuant to
the primary jurisdiction doctrine in CWA and RCRA citizens suits,
even if the doctrine is not categorically inapplicable to such
suits. However, this case is unusual in material respects. CWA and
RCRA citizen suits typically allege violations of unambiguous,
numerical permit conditions. For example, in Student Public
Interest Research Group of New Jersey v. Monsanto Co., plaintiffs
sued defendant for discharging pollutants at higher levels than
allowed under NPDES permits. See 600 F. Supp. 1479, 1481 (D.N.J.

1985). In refusing to defer to the primary jurisdiction of the

 

in order to avoid "bypassing a state administrative scheme and
resolving issues of state law and policy that are committed in the
first instance to expert administrative resolution.” 633 F.3d at
29 (internal quotation marks omitted).

21
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 22 of 38

EPA, the court reasoned that it was "not called upon to itself
delve into the complex questions of what quantities of pollutants
are safe, or what various industries can be expected to accomplish
in reducing pollution." Id. at 1483. Rather, the court was only
called upon to "compare the allowable quantities of pollution
listed in the permits with the available statistics on actual

pollution." Id.; see also Ill. Pub. Interest Research Grp. v. PMC,

 

Inc., 835 F. Supp. 1070, 1072 (N.D. Ill. 1993) ("According to
plaintiffs . . . defendant's wastewater has contained pollutants
in excess of the discharge limits under the Act."); Pennenvironment

v. Genon N.E. Mgmt. Co., 2011 WL 1085885, *4-5 (W.D. Pa. Mar. 21,

 

2011) (characterizing the issue as "whether [defendant] [was] in
violation of its NPDES Permit limits," which did "not require the
Court to make any determinations involving technical or policy
considerations"); La. Envtl. Action Network v. LWS management Co.,
Inc., 2007 WL 2491360, *6 (W.D. La. Aug. 14, 2007) ("(Plaintiff]'s
primary claim is that Defendants are discharging effluents in
excess of the amount authorized by their .. . permits. Therefore,
in order to adjudicate [plaintiff]'s claims, this Court need only
compare the amount of effluent discharge permitted by Defendants’

permits with the amount actually discharged by Defendants. No

22
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 23 of 38

special knowledge or expertise is necessary to make such a
comparison.") .8

By contrast, CLF's allegations in this case involve
ambiguous, narrative permit conditions. Accordingly, this case

more closely resembles Sierra Club v. Chesapeake Operating, LLC,

 

248 F. Supp. 3d 1194 (W.D. Okla. 2017), than those on which CLF
relies. In Chesapeake Operating, plaintiff brought a citizen suit
under RCRA, alleging that defendants' waste disposal operations
caused earthquakes that imminently and substantially endangered
public health and the environment. See id. at 1198. Plaintiff
argued that "scientific consensus support[ed] its claims and that
the court [would] only need to review the scientific evidence and
determine which of the defendants have contributed to the increase
in seismic activity." Id. at 1206 (internal quotations marks
omitted). However, the court observed that plaintiff's claims
implicated "highly complex and technical" questions far from a
"typical" RCRA citizen suit. Id. In particular, the court reasoned

that it would have to discern what "'seismologists' believe to

 

8 On September 27, 2019, CLF filed a Notice of Supplemental
Authority (Dkt. No. 104), informing the court of the recent
Memorandum and Order in Sierra Club v. Granite Shore Power LLC,
1:19-cv-00216-JL (D.N.H. Sept. 13, 2019). The court has considered
this decision and concludes that it is also distinguishable. In
Sierra Club at *37-38, the EPA's review process had been ongoing
for 27 years, with no end date anticipated. In contrast, in the
instant case the EPA has stated that it is striving to issue a new
permit.

23
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 24 of 38

determine the amount of wastewater that can be injected in
defendants' disposal wells so as not to increase earthquake
frequency and severity." Id. Therefore, the court stayed the case
based on the doctrine of primary jurisdiction.

Similarly, this case is not a typical CWA or RCRA citizen
suit. To decide whether to grant CLF's requested injunctive relief,
the court must determine whether, how, and to what extent
climatologists believe weather patterns in Boston are changing,
and how prudent industrial engineers would respond to such changes.
This undertaking implicates scientific and policy issues absent
from a typical citizen suit in which the court compares the level
of pollutants discharged to the level of pollutants allowed by the
permit. Therefore, contrary to CLF's argument, the precedent
against applying primary jurisdiction is not overwhelming, and the
question in this case is whether the Blackstone factors favor
deferring to EPA's primary jurisdiction.

B. The Blackstone factors weigh in favor of applying primary
jurisdiction.

i. The EPA's determination is at the heart of the EPA's
task under the CWA.

The first Blackstone factor is "whether the agency
determination l[{ies] at the heart of the task assigned the agency
by Congress." 67 F.3d at 992. This factor weighs in favor of

allowing Exxon's Motion to Stay.

24
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 25 of 38

Here, Exxon asks the court to defer until the EPA acts on the
Permit renewal application. As noted earlier, "Congress has vested
in the Administrator [of the EPA] broad discretion to establish
conditions for NPDES permits." Arkansas, 503 U.S. at 105. The CWA
provides that "(t]he Administrator shall prescribe conditions for

permits to assure compliance with the requirements of
(§1342(1)], including conditions on data and information
collection, reporting, and such other requirements as he deems
appropriate." 33 U.S.C. §1342(2). In doing so, the EPA "analyzes
the environmental risk posed by the discharge, and places limits
on those pollutants that . . . it reasonably anticipates could
damage the environmental integrity of the affected waterway.”

Piney Run Preservation Ass'n, 268 F.3d at 268. Accordingly, the

 

decisions concerning whether to renew the Permit and what
conditions to impose are at the heart of the EPA's role in the
CWA.

In opposition, CLF argues that there is a distinction between
"permitting" and “judicial enforcement" functions under the CWA.
See Opp'n Mot. Stay at 19 of 27 (Dkt. No. 88). It acknowledges the
EPA's prime role in drafting and granting NPDES permits. See id.
However, CLF argues that interpreting and enforcing those permits
is "the sole responsibility of the courts" and, therefore, not at
the heart of the EPA's tasks under the CWA. Id. at 20, 22 of 27

(Dkt. No. 88).

25
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 26 of 38

CLF's argument is not meritorious. The first Blackstone
factor does not ask whether the ultimate issue in the case--here,
Exxon's compliance with the Permit--is at the heart of the EPA's
tasks. Rather, it asks whether the agency determination-—here,
what terms to include in a new Permit--is at the heart of the
agency's tasks. Again, drafting NPDES permit terms is at the heart
of the EPA's role under the CWA.

CLF also reasons that "it makes no sense to defer to EPA
because courts do not defer to EPA interpretation in matters of
enforcement, even where EPA has expressly opined on the issue
before the court." In support, CLF cites San Francisco Baykeeper
v. Cargill, 481 F.3d 700 (9th Cir. 2007). However, that case
actually undermines CLF's argument.

In San Francisco Baykeeper, plaintiffs sued defendant for

 

discharging pollutants into a pond without a permit, in violation
of the CWA. See id. at 701. Plaintiffs argued that the pond was a
"navigable water" into which discharges required a NPDES permit.
See id. In reversing the district court's grant of summary judgment
to plaintiff, the Ninth Circuit observed that "in entertaining a
citizen suit," it could "decide whether a discharge of particular
Matter into navigable waters violates the CWA even though [the
EPA] determined that the discharge was not subject to the
requirement of a permit." Id. at 706. However, the Ninth Circuit

also explained it is generally “heavily guided by the EPA's

26
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 27 of 38

definition[{s] . . . in order not to undermine the agency's
interpretation of the [CWA]." Id. (internal quotation marks
omitted). Indeed, the Ninth Circuit reasoned that such deference
is particularly appropriate when a question involves "conflicting
policies" and requires "expert factual considerations for which
the agencies are especially well suited." Id.

CLF also argues that "(nJo law places interpretation of the
terms of a [CWA] permit specially outside of the Court's purview."
Opp'n Mot. Stay at 21-22 of 27 (Dkt. No. 88). This is true, but
immaterial. Primary jurisdiction only applies to claims "properly
cognizable in court." Reiter, 507 U.S. at 268. Therefore, the
question is not whether the court must stay litigation, but rather
whether the court should stay litigation.

2. The EPA's expertise is required to unravel intricate,
technical facts.

The second Blackstone factor is "whether agency expertise
[i]s required to unravel intricate, technical facts." 67 F.3d at
992. This factor also weighs in favor of allowing Exxon's Motion
to Stay.

As described earlier, in order to decide whether to grant
CLE's requested injunctive relief, the court would have to
determine whether and to what extent climatologists believe
weather patterns in Boston are changing, and how prudent industrial

engineers would respond to such changes. As part of this task, the

27
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 28 of 38

court would have to determine, for example, which climate models
best predict weather events in the near future. However, as the
First Circuit has noted, that "the choice of statistical methods
is a matter best left to the sound discretion of the Administrator
[of the EPA]." BASF Wyandotte Corp. v. Costle, 598 F.2d 637, 655
(lst Cir. 1979).

Clark v. Time Warner Cable, 523 F.3d 1110 (9th Cir. 2008), is

 

instructive. In Clark, plaintiff alleged that defendant violated
a federal law against “slamming"--"the practice in which a
telecommunications carrier switches a consumer's telephone service
without the consumer's consent." Id. at 1112. Defendant provided
a new technology -- Voice over Internet Protocol ("VoIP"). See id.
The federal statute only applied to "telecommunications carriers,"
and the Federal Communications Commission ("FCC") had not yet
determined whether defendant, which provided Voice over Internet
Protocol ("VoIP") services, was a "telecommunications carrier."
Id. at 1113-14. "[Rlecognizing that its own decision [regarding
whether defendant was a telecommunications carrier] could
jeopardize the uniform administration of the FCC's regulatory
scheme," the district court applied primary jurisdiction. Id. at
1114.

In affirming the district court's application of primary
jurisdiction, the Ninth Circuit observed that "Congress has

specifically delegated responsibility to the FCC to define

28
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 29 of 38

‘slamming’ violations . . . ." Id. at 1115. Therefore, it found
that "whether a VoIP provider qualifies as a ‘telecommunications
carrier' . . . fits squarely within that delegation, particularly
because the FCC has already developed a detailed and comprehensive
regulatory scheme in response to the statute's instructions." Id.
In essence, the court held that FCC was better suited to address
the implications of an emerging technology.

This case does not involve a new technology like VoIP.
However, it does involve responses to the alleged emerging and
evolving threat of climate-change induced weather patterns. Like
the FCC with respect to telecommunications statutes, the EPA has
developed a comprehensive regulatory scheme to administer the CWA
and RCRA. As discussed earlier, a central part of that scheme is
NPDES permits, which the EPA drafts by considering many factors.

See Nat'l Wildlife Fed'n v. Gorsuch, 693 F.2d 156, 178 (D.C. Cir.

 

1982) ("Read as a whole, the [CWA] shows not only Congress’s
determined effort to clean up our polluted lakes and rivers, but
also its practical recognition of the economic, technological, and
political limits on total elimination of all pollution from all
sources.").

CLF argues that the EPA's expertise is unnecessary in this
case because "many of the facts are not in dispute." Opp'n Mot.
Stay at 22 of 27 (Dkt. No. 88). For example, CLF asserts that Exxon

“admitted that it has not considered impacts related to climate

29

 
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 30 of 38

change in [maintaining] the Terminal[.]" Id. However, this
contention is incorrect. As Exxon correctly states, it "presumed
that CLF's allegations were true for the purposes of the motion to
dismiss," but otherwise maintains that it engineered the Terminal
"robustly with extreme weather considerations in mind." Exxon
Reply CLF at 12 of 20 (Dkt. No. 92).

3. The EPA's determination would materially aid the court.

The third Blackstone factor is "whether . . . agency
determination would materially aid the court." 57 F.3d at 992.
This factor too weighs in favor of allowing Exxon's Motion to Stay
because the EPA's action on the Permit will aid the court in two
ways.

First, even if the renewed Permit does not directly address
climate change, it will generate a fuller administrative record to
which this court can refer to discern the meaning of particular
terms in the Permit. More specifically, the EPA must publish a
draft permit and provide a detailed explanation for permit
conditions. See 40 C.F.R. §§124.7, 124.8. It must also respond to
public comments, which may seek clarification, object to the
permit, or request more stringent conditions. See id, §§124.11,
124.13, 124.17. This information will be helpful to the court.

Second, the EPA's determination on Exxon's Permit application
could render most of this case moot. As this court has previously

stated, "it would be unfortunate ... to have .. . two years of

30
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 31 of 38

litigation and then have the EPA come out with a new permit that
moots the request for injunctive relief, which is the heart of the
case." Mar. 13, 2019 Hr'g Tr. at 117:4-8 (Dkt. No. 73); see also
Nov. 30, 2018 Hr'g Tr. at 149:22-25 (Dkt. No. 58).

For example, if the EPA renews the Permit with express
conditions to consider climate change-induced weather patterns,
then CLF's request for injunctive relief would be moot. See Nat.

Resources Council Me., 424 F. Supp. 2d at 256 ("(T]he conduct that

 

[plaintiff] complained about--namely the unpermitted discharge of
pollutants into the Androscoggin River--was fully rectified upon
(the agency's] issuance of a final . . . permit. To enjoin
[defendant] from discharging until it obtains a permit it has
already obtained would be simply nonsensical.").

Montgomery Environmental Coalition v. Washington Suburban

Sanitary Commission, 607 F.2d 378 (D.C. Cir. 1979), is instructive.

 

In that case, an environmental group sued a municipal agency for
discharging sewage in violation of WQS. During the pendency of the
case, the EPA issued a NPDES permit for the discharges and
scheduled a hearing to address objections to the permit. See id.
at 380. The court reasoned that "the resolution of the [NPDES]
proceeding may make unnecessary any decision in this case" and,

accordingly, "with[eJld jurisdiction until EPA complete[d] the

pending administrative proceeding." Id. at 382.

31
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 32 of 38

Similarly, if CLF prevails on the merits and obtains
injunctive relief, and the EPA later renews the Permit without
requiring that Exxon consider climate-change induced weather
patterns, the injunction would be invalidated. As explained
earlier, under the permit shield doctrine, "a discharger in
compliance with the terms and conditions of an NPDES permit is
deemed to be in compliance with those sections of the [CWA] on

which the permit conditions are based." EPA v. California, 426

 

U.S. at 205 (citing 33 U.S.C. §1342(k)). This immunity extends to
discharges of pollutants not listed in the permit, as long as such
discharges were "adequately disclosed to the permitting
authority." Piney Run Preservation Ass'n, 268 F.3d at 268.
Nevertheless, CLF argues that any hypothetical injunctive
relief would not be invalidated by the EPA's renewal of the Permit.
It relies on U.S. Public Interest Research Group v. Atlantic Salmon
of Maine, 339 F.3d 23 (lst Cir. 2003). In that case, plaintiffs
sued operators of salmon farms, alleging that they discharged
pollutants in violation of the CWA. The district court issued an
injunction, after which the state environmental agency issued a
permit with conditions for salmon farming. See id. at 27. The
injunction, however, "required compliance with federal and state
requirements as well as the more specific requirements of the
injunction." Id. at 30. On appeal, defendants argued that under

the permit shield doctrine, the injunction was invalid to the

32
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 33 of 38

extent it imposed more stringent conditions than the new permit.
See id. at 29.

The First Circuit upheld the injunction. It explained that a
"court may grant additional injunctive relief governing the post-
permit operations of [defendants] insofar as the court is remedying
harm caused by [defendants'] past violations." Id. at 31. Here,
however, Counts Six through 14 allege only a risk of future harm,
not now ongoing harm. Therefore, any injunctive relief ordered by
the court would be invalidated by a renewed Permit under the permit
shield doctrine if the injunction imposed more stringent

requirements than the Permit. See Piney Run Preservation Ass'n,

 

268 F.3d at 268.

4. The EPA's determination would further regulatory
uniformity.

The fourth Blackstone factor is whether agency determination
"will . . . serve the interest of national uniformity in

regulation." Blackstone, 67 F.3d at 981; see also Am. Auto Mfrs.,

 

163 F.3d at 81 ("(T]he goal of national uniformity in the
interpretation and application of a federal regulatory regime is
furthered by permitting the agency that has primary jurisdiction
over the matter in question to have a first look at the problem.").
This factor also weighs in favor of Exxon's Motion to Stay.

As a threshold matter, this case is different than some other

cases in which courts have invoked the primary jurisdiction

33
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 34 of 38

doctrine to defer to agencies interpreting federal statutes or
regulations. In Blackstone, for example, the court deferred to the
EPA's determination of whether something was a “hazardous
substance" under CERCLA - a definition would have applied
nationwide. See 67 F.3d at 991-93.

In contrast, this case does not involve a statutory or
regulatory term under the CWA or RCRA. It involves terms in one
permit for one facility. However, the language used in the Permit
is also used in permits across Massachusetts, and in 17 other
states and territories where the EPA issues NPDES permits. See
Exxon Reply CLF at 15 of 20 (Dkt. No. 92); Dierker Decl. at 21 of
28 (Dkt. No. 86-1) (listing states and territories where EPA issues
NPDES permits). Therefore, the EPA's determination will have broad
implications for permits and facilities in addition to the
Terminal.

Indeed, EPA Regional Counsel Dierker stated that the EPA is
concerned about uniformity across NPDES permits addressing similar
facilities. He noted that one of the factors in determining the
sequencing for addressing the permit backlog is "trying to group
permits in a watershed or similar types of permits," including one
group of six or seven oil terminals, including the Terminal
involved in this case. See May 14, 2019 Hr'g Tr. at 49:6-24 (Dkt.
No. 102). Dierker explained that the EPA would "try to put more or

less the same conditions on [the six or seven oil terminals] so

34
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 35 of 38

they are all covered with the same level of protection, which right
now. . . they're not." Id. at 49:20-24. A ruling by this court
might be inconsistent with decisions EPA may make concerning
Similarly situated facilities and, if so, disrupt the EPA's attempt
to achieve uniformity in dealing with such facilities.

C. The potential for delay does not outweigh the Blackstone
factors.

 

As the First Circuit has instructed, the Blackstone factors
"must be balanced against the potential for delay inherent in the
decision to refer an issue to an administrative agency." Am. Auto.
Mfrs. Ass'n 163 F.3d at 81. To the extent, if any, that this
consideration favors denying Exxon's Motion to Stay, it does not
outweigh the foregoing Blackstone factors.

As explained earlier, in 2019, the EPA stated, in effect,
that it was striving to issue a new Permit before October 2021.
See Dierker Decl. at 28 of 28 (Dkt. No. 86-1). The First Circuit
has not held that any particular length of time would always
constitute an unreasonable delay, which is consistent with the
Supreme Court's statement that "[n]o fixed formula exists for
applying the doctrine of primary jurisdiction." W. Pac. R.R. Co.,
352 U.S. at 64. In National Association of the Deaf v. Harvard
University, 2016 WL 3561622 (D. Mass. Feb. 9, 2016), Report and

Recommendation adopted 2016 WL 6540446 (D. Mass. Nov. 3, 2016),

 

the court found that two years was too long to wait for the

35
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 36 of 38

Department of Justice to issue new regulations before resolving
plaintiffs' claims. See id. at *19. This suggests that the
foreseeable delay in this case would be too long.? However,
National Association of the Deaf is distinguishable.

First, National Association of the Deaf involved ongoing

 

harm. Deaf students sued Harvard University for failing to provide
captioned educational video content, in violation of Title III of
the Americans with Disabilities Act. See id. at *1-2. Accordingly,
the court reasoned that "[iJf Harvard is in violation of Title III
as Plaintiffs allege, then Plaintiffs will continue to be
unlawfully harmed until this case is resolved." Id. at *20. In
contrast, in the instant case Counts Six through 14 do not allege
actual, ongoing harm, but rather the risk of future harm.

Second, in National Association of the Deaf, the court found

 

that the Blackstone factors mostly weighed against applying
primary jurisdiction. See 2016 WL 3561622 at *15-17. Here, in
contrast, all of those factors weigh in favor of deferring to the
primary jurisdiction of the EPA.

Moreover, deferring to the EPA until at least October 2021
should not delay the resolution of the issues involved in this

case. Even under CLF's ambitious, and perhaps unrealistic,

 

2 In American Auto Manufacturers, the court stated that "if
no agency ruling is forthcoming within 180 days," it would "decide
the issues .. . without the EPA's guidance." 163 F.3d at 86-87.

 

36
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 37 of 38

schedule, it would take more than a year to complete discovery and
brief motions for summary judgment. See Dkt. 90. Additional time
would be needed for the court to prepare, conduct a hearing, and
decide any motions for summary judgment. It appears likely that
there will be disputed material facts and, therefore, that any
motions for summary judgment will not resolve this case in the
District Court. Therefore, more time will be needed to prepare
for and conduct a lengthy trial. In addition, it is foreseeable
that the decision in the District Court will be then subject to a
lengthy appeal. This process will not be completed by October
2021.

As explained earlier, it is also foreseeable that the issuance
of a new Permit will moot many of the issues now being litigated.
Therefore, particularly because plaintiffs allege only the risk of
future harm rather than current, continuing injury, the delay in
litigation resulting from a stay does not outweigh the compelling
reasons to grant a stay.

VI. ORDER

In view of the foregoing, it is hereby ORDERED that:

1. Exxon's Motion to Stay (Dkt. No. 80) is ALLOWED.

2. Within 30 days of EPA issuing a new permit for the
Terminal, the parties shall confer and report, jointly if possible,
concerning whether the stay should be lifted and, if so, how this

case should proceed.

37
Case 1:16-cv-11950-MLW Document 106 Filed 03/21/20 Page 38 of 38

3. If a new permit for the Terminal has not been issued by
November 1, 2021, the parties shall confer and report, jointly if
possible, on the status of the permitting process and their views
on whether the stay should be lifted. See, e.g., American Auto

Manufacturers, 163 F.3d at 86-97.

 
   
 

ITED STATES DISTRICT JUNGE

38
